Case 1:19-mj-00179-NRN Document 8 Filed 08/05/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 19-mj-00179-NRN

UNITED STATES OF AMERICA,

               Plaintiff,

v.

WESLEY DAVID GILREATH,

            Defendant.
_____________________________________________________________________________

                           NOTICE OF APPEARANCE
____________________________________________________________________________

       The Office of the Federal Public Defender, by and through undersigned counsel hereby

enters its appearance in the above captioned case.



                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender



                                             s/Laura Suelau
                                             LAURA SUELAU
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             laura.suelau@fd.org
                                             Attorney for Defendant
Case 1:19-mj-00179-NRN Document 8 Filed 08/05/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on August 5, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the following e-
mail addresses:

       Julia Martinez, AUSA
       Email: Julia.Martinez@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Wesley David Gilreath                 (via Mail)
       Reg. No. 45417-013
       c/o FDC-Englewood


                                             s/Laura Suelau
                                             LAURA SUELAU
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             laura.suelau@fd.org
                                             Attorney for Defendant




                                                 2
